Order, Supreme Court, New York County entered on December 5, 1969, unanimously reversed, on the law, the facts and in the exercise of discretion, and the motion to dismiss is denied on condition that the attorney for the plaintiff pay to defendant the sum of $200 costs, together with $30 costs and disbursements of this appeal, within 30 days after publication of the order herein. Upon falure to do so, the order will be affirmed and respondent shall recover of appellant $30 costs and disbursements of this appeal. In light of the severity of plaintiff’s injuries, the facts and the totality of circumstances here present, including the relatively short interval which elapsed between admitted receipt of the notice and filing of the requisite note of issue, we are persuaded to deny the motion but only upon the stated conditions. Concur — Stevens, P. J., Markewich, Nunez, Murphy and Steuer, JJ.